—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Suffolk County Water Authority, dated April 28, 1992, which determined to acquire the Sunhill Water Corporation’s water supply and distributions system by condemnation.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs (see, Matter of Swan Lake Water Corp. v Suffolk County Water Auth., 204 AD2d 463 [decided herewith]). Bracken, J. P., O’Brien, Santucci and Joy, JJ., concur.